Title: To James Madison from James Barbour, 13 December 1820
From: Barbour, James
To: Madison, James


                
                    Dear Sir
                    Washington Dcr. 13. 20
                
                Your favorable recommendation of Mr. Coxe has interested me much in his behalf And I have already pressed his claims on the President who entertains for him a high respect and possesses every disposition to do something for him the first favorable opportunity. You will see by the papers that on yesterday the resolution for the admission of Missouri passed the Senate 26 to 18. Mr. Macon (as my old Father is wont to say) got his back up on account of Eatons proviso in itself a perfect milk and water thing or the vote would have been 27-17. Otis & Stokes being both absent and of different Sentiments would not tho present have altered the majority. Our real Strength therefore is 28 to 18.
                Its fate in the House of Representatives is said to be uncertain. On the contrary I have personally always believed and Still do that they will admit Missouri. The only question is who shall be the ’scape goats of their party. Time and circumstance will furnish them. We are in daily expectation of the arrival of Mr Forsyth—whose private letters are more favorable than his official as to the ratification of the Treaty. Judging by those we have strong hopes of a ratification. France is obstinately foolish about our commercial intercourse and has set up the strange pretension that our law of the last session has violated the treaty of Louisiana in so far as the port of New Orleans is concerned—Contending that equality in that port was forever Gu[a]ranteed with the most favored nation and therefore she had a claim to the same favor indulged to Great Britain of which she was deprived by the law above alluded to—And pretends as I understand to make it a sine qua non. Our Government has placed it on the foot of the general rule of a discrimination between privileges gratuitous and for equivalents—And have intimated thro Mr Gallatin if this be insisted on Mr Neuville’s trip here will be worse than useless. Accept assurances of my respect and friendship.
                
                    James Barbour
                
             